DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on 1/25/2022, in which claim 7 was canceled, claims 27 – 28 was added, and claims 1, 3 – 6, 8 – 11, 13 – 14, 16 – 18, 20 – 25, and 27 - 28 was presented for further examination.
3.	Claims 1, 3 – 6, 8 – 11, 13 – 14, 16 – 18, 20 – 25, and 27 – 28 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments see pages 12 - 16, filed on 1/25/2022, with respect to claims 1, 3 – 6, 8 – 11, 13 – 14, 16 – 18, 20 – 25, and 27 – 28 have been fully considered and are persuasive.  The rejection of claims 1, 3 – 6, 8 – 11, 13 – 14, 16 – 18, 20 – 25, and 27 – 28 has been withdrawn. 

Reason for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1, 3 – 6, 8 – 11, 21 – 22, 25, 13 – 14, 16, 23 – 24, 17 – 18, 20, and 27 – 28 (renumbered 1 – 22) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to non-transitory computer readable medium for real time estimation of query runtime. The closest prior art Barsness et al (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/21/2022